NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                   Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER             Thirteenth District of Texas               956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                             July 8, 2015

      Hon. Robert S. Kwok                            Hon. Patricia L. Hayden
      Kwok Daniel Ltd., LLP                          Attorney at Law
      6588 Corporate Dr., Ste. 300                   209 E. Mulberry, Ste. 100
      Houston, TX 77036                              Angleton, TX 77515
      * DELIVERED VIA E-MAIL *                       * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00164-CV
      Tr.Ct.No. 12-E-0497-C
      Style:    City of Bay City v. Shirley Knapp, et al.


              Appellant’s motion for extension of time to extend abatement of appeal pending
      finalization of settlement was this day GRANTED by this Court. The time has been
      extended to Friday, October 09, 2015.



                                                Very truly yours,



                                                Cecile Foy Gsanger, Clerk

      CFG:ch